DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Claudia Schultze on 06/22/2022.
The application specification has been amended as follows: pages 18-19, 90-91, and 118-119 are replaced with the following:





















-18-

When both X3 groups in formula (4) are carbon atoms, preferred embodiments of the group of the formula (4) are the structures of the following formulae (14) to (30), and, when one X3 group is a carbon atom and the other X3 group in the same cycle is a nitrogen atom, preferred embodiments of the group of the formula (4) are the structures of the following formulae (31) to (38): 


    PNG
    media_image1.png
    50
    715
    media_image1.png
    Greyscale
 
Formula (14)     Formula (15)    Formula (16)   Formula (17)    Formula (18)


    PNG
    media_image1.png
    50
    715
    media_image1.png
    Greyscale

Formula (19)      Formula (20)    Formula (21)


    PNG
    media_image2.png
    43
    703
    media_image2.png
    Greyscale

Formula (22)     Formula (23)    Formula (24)   Formula (25)   Formula (26)


    PNG
    media_image2.png
    43
    703
    media_image2.png
    Greyscale

Formula (27)      Formula (28)   Formula (29)   Formula (30)

    PNG
    media_image3.png
    180
    840
    media_image3.png
    Greyscale

Formula (31)      Formula (32)        Formula (33)      Formula (34)

-19-


    PNG
    media_image4.png
    160
    1128
    media_image4.png
    Greyscale

Formula (35)    Formula (36)   Formula (37)    Formula (38)

where the symbols have the definitions given above. 

Particular preference is given to the six-membered aromatic rings and heteroaromatic rings of the formulae (14) to (18) depicted above. Very particular preference is given to ortho-phenylene, i.e. a group of the abovementioned formula (14). 

At the same time, it is also possible for adjacent R substituents together to form a ring system, such that it is possible to form fused structures, including fused aryl and heteroaryl groups, for example naphthalene, quinoline, benzimidazole, carbazole, dibenzofuran or dibenzothiophene. Such ring formation is shown schematically below in groups of the abovementioned formula (14), which can lead, for example, to groups of the following formulae (14a) to (14j): 


    PNG
    media_image5.png
    300
    1000
    media_image5.png
    Greyscale

    Formula (14a)       Formula (14b)            Formula (14b)    Formula (14d)



    PNG
    media_image6.png
    193
    698
    media_image6.png
    Greyscale

    Formula (14e)         Formula (14f)      Formula (14g)        Formula (14h)




-90-

Examples of lactams which can be used as electron-transporting matrix materials are the following compounds:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale










-91-


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


-118-

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


-119-

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


Examples of amines which can be used as hole-transporting matrix materials are the following compounds:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale





Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim 15; the process of claim 24; the formulation of claim 25; the device of claim 26.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Xu (Chem. Commun., 2015, 14785-14788) teaches a metal complex represented by [Ir(ppy)2][PF6] (page 14785):



    PNG
    media_image12.png
    278
    158
    media_image12.png
    Greyscale

[Ir(ppy)2][PF6] is an iridium complex but lacks the second metal and V groups as required by the above independent claims.

	Xu fails to teach, suggest or offer guidance that would render it obvious to modify by adding [Ir(ppy)2][PF6] to arrive at the limitations of the above independent claims.

Claims 15-27 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786